Order entered July 11, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00651-CV

                      HI SOON AND YOUNG SHIN PARK, Appellants

                                              V.

WELLS FARGO BANK, AS TRUST/TRUSTEE OF ABFC 2004-OPT2 TRUST, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-02647

                                          ORDER
       The clerk’s record is two months overdue in this appeal. Appellants’ docketing statement

reflects that appellants have both requested the clerk’s record and made payment arrangements

for the record.

        Accordingly, the Court ORDERS the Dallas County District Clerk to file, within

FIFTEEN DAYS of the date of this order, either the clerk’s record or written verification that

appellants have not paid for the record. We notify appellants that if we receive verification of

non-payment, we will, without further notice, dismiss the appeal for want of prosecution. See

TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Civil

Records Division, and to counsel for all parties.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE